       Case 4:18-cv-00038-FRZ Document 48 Filed 01/07/19 Page 1 of 2




1    LAW OF}-ICE OF ROGER W. FRAZIER
     Roeer W. Frazier
2    2515 East Broadwav Blvd.. Suite 200
a
     Tucson, ArtzonaSs?16
J    Tel: (520) 882-4294
     Fax: (520) 882-2853
4     Arrz.Bar No.012146
     r o ger @,fr azierlaw az. c o m
5
     Attorney for Plaintiff
6

7
                                      UNITED STATED DIS'TRICT COURT
 8
                                                DISTRICT OF ARIZONA
 9

10   Michael Juell, a married individual,
                                                                   ase   No. 4: I 8-cv-00038-TUC-FRZ
l1                                 Plaintiff,
t2                       v.                                        OTICE OF TELEPHONIC
                                                                   EPOSITION OF DAN
13   Marin Management Inc., dlbla DoubleTree by                    ORVILLE
     Hilton Tucson - Reid Park, a foreign corporatiorn;
t4   Marin Management Culver City. Inc.. a foreign
     corporation,
15
                                   Defendants.
t6

t7            YOrU ARE HEREBY NOTIFIED that, pursuant to Fed.R.Civ.P. 30. a deposition
l8   will   be tak.en upon oral examination of the persc)n whose name is stated below, at the

l9   time and prlace below, before an officer authorized by law to administer oaths, and

20   recorded try a certified court reporter.

2l   PERSON TO BE EXAMINED:                             Dan I\[orville

22
     DATE A]..ID TIME:                                  January 25,2019 at 2:00 p.m. (Telephonic)
     LOCATION:                                          Centext Legal Services
L)
                                                        15260 Ventura Blvd., Suite 1200
24                                                      Shernran Oaks. CA 91403

25

26



     Notice of Deoor;ition Dan Norville                    I
             Case 4:18-cv-00038-FRZ Document 48 Filed 01/07/19 Page 2 of 2




                     RESPECTFULLY SUBMITTED this 7th        dAY   Pf JANUAry,2OI9.
     I

 2
                                                         LAW OFFICE OF ROGER W. F
 .)
 J

 4                                                       By: /si Roger W. Frazier
                                                            Rogqr W. Frazier
 5                                                          Attofney for Plaintiff
 6       Copy to Defendants' counsel this 7th
         day of January, 20189, as CM/ECF
         registrants, to:
 8
         Jodi L. Mullis
 9
          Arizona Bar No. 024044
l0       ilmullis@wshblaw.com
         Christopher M. Brown
ll       Arizona No. 034091
         cbrown@wshblaw.com
t2
         Wood, Smith, Henning & Berman LLP
13       2525F,. Camelback Road, Suite 450
         Phoenix, AZ 85016
l4       Attorneys for Defendants
l5
16       By: lslRoger W. Frazier

l7
l8
l9
20

2l
22

23

24

25

26



         Notice of Deposition   -   Dan   Norville   z
